                                                         Case 2:17-cv-02084-JCM-NJK Document 144 Filed 04/22/19 Page 1 of 3




                                                     1   FELICIA GALATI, ESQ.
                                                         Nevada Bar No. 7341
                                                     2   OLSON, CANNON, GORMLEY
                                                         ANGULO & STOBERSKI
                                                     3
                                                         9950 West Cheyenne Avenue
                                                     4   Las Vegas, NV 89129
                                                         fgalati@ocgas.com
                                                     5   Telephone: 702-384-4012
                                                         Facsimile: 702-383-0701
                                                     6
                                                         Attorneys for Defendants
                                                     7   CLARK COUNTY, SHAY
                                                         RIGGS-HORN and ASHLEY
                                                     8   DURROUGH
                                                     9
                                                                                  UNITED STATES DISTRICT COURT
                                                    10
                                                                                         DISTRICT OF NEVADA
                                                    11
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                    12    BRUCE WOLF, as Litigation Guardian Ad
                        Telecopier (702) 383-0701




                                                          Litem for C.A.R., C.J.R., and G.Y.R.,
                                                    13
             9950 West Cheyenne Avenue
              A Professional Corporation




                                                                                                        CASE NO. 2:17-cv-02084-JCM-NJK
               Las Vegas, Nevada 89129




                                                                                     Plaintiffs,
                    Law Offices of




                                                    14

                                                    15            vs.
     (702) 384-4012




                                                    16    CLARK COUNTY, SHAY RIGGS-HORN,
                                                    17
                                                          ASHLEY DURROUGH AND JOHN AND
                                                          JANE DOES 1-10.
                                                    18

                                                    19                              Defendants.
                                                    20

                                                    21
                                                          REVISED STIPULATION AND [PROPOSED] ORDER TO WITHDRAW BILL OF
                                                    22   COSTS AND MOTION FOR ATTORNEYS FEES AND WAIVE Plaintiff C.A.R. RIGHT
                                                                                    TO APPEAL
                                                    23
                                                                Pursuant to this Court’s Order (ECF No. 143), Plaintiffs BRUCE WOLF, as Litigation
                                                    24

                                                    25   Guardian Ad Litem for C.A.R., C.J.R., and G.Y.R. (“Plaintiffs”) and Defendants CLARK

                                                    26   COUNTY DEPARTMENT OF FAMILY SERVICES, SHAY RIGGS-HORN and ASHLEY
                                                    27
                                                         DURROUGH (“Defendants”), by and through their respective counsel of record, hereby
                                                    28
                                                         stipulate as follows:

                                                                                                    1
                                                         Case 2:17-cv-02084-JCM-NJK Document 144 Filed 04/22/19 Page 2 of 3



                                                                                               REVISED STIPULATION AND ORDER TO WITHDRAW BILL OF COSTS, ETC.
                                                     1                                                                   WOLF, ET AL. V. CLARK COUNTY, ET AL.
                                                                                                                                          2:17-CV-02084-JCM-NJK
                                                     2

                                                     3          1. Defendants withdraw their Bill of Costs (ECF No. 137), Affidavit in support
                                                     4
                                                         thereof (ECF No. 138), and Motion for Attorneys’ Fees (ECF No. 139) in exchange for the
                                                     5
                                                         following;
                                                     6
                                                                2. Plaintiff WOLF, as Litigation Guardian Ad Litem for C.A.R. hereby waives any and
                                                     7

                                                     8   all rights Plaintiff C.A.R. has to appeal this Court’s Order granting Defendants’ summary

                                                     9   judgment as to all of C.A.R.’s claims (ECF No. 136).
                                                    10
                                                                SO STIPULATED:
                                                    11
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                    12
                        Telecopier (702) 383-0701




                                                         DATED this 22nd day of April, 2019                  DATED this 22nd day of April, 2019
                                                    13
             9950 West Cheyenne Avenue
              A Professional Corporation

               Las Vegas, Nevada 89129
                    Law Offices of




                                                    14
                                                         /s/ Allen M. Ressler, Esq.                          /s/ Felicia Galati, Esq.
                                                    15
                                                         Allen M. Ressler, Esq.                              Felicia Galati, Esq.
     (702) 384-4012




                                                    16   LAW OFFICES OF RESSLER & TESH                       9950 West Cheyenne Avenue
                                                         821 Second Ave., Penthouse Suite                    Las Vegas, NV 89129
                                                    17
                                                         Seattle, Washington 98104                           Attorneys for Defendants, CLARK
                                                    18   Attorney for Plaintiffs                             COUNTY, SHAY RIGGS-HORN and
                                                         BRUCE WOLF, et al.                                  ASHLEY DURROUGH
                                                    19

                                                    20
                                                         DATED this 22nd day of April, 2019
                                                    21

                                                    22   /s/ Justin L. Wilson, Esq.
                                                         ___________________________________
                                                    23
                                                         Justin L. Wilson, Esq.
                                                    24   JONES WILSON LLP
                                                         1522 W. Warm Springs Road
                                                    25   Henderson, Nevada 89014
                                                         Attorney for Plaintiffs
                                                    26
                                                         BRUCE WOLF, et al
                                                    27

                                                    28


                                                                                                        2
                                                         Case 2:17-cv-02084-JCM-NJK Document 144 Filed 04/22/19 Page 3 of 3



                                                                                                  REVISED STIPULATION AND ORDER TO WITHDRAW BILL OF COSTS, ETC.
                                                     1                                                                      WOLF, ET AL. V. CLARK COUNTY, ET AL.
                                                                                                                                             2:17-CV-02084-JCM-NJK
                                                     2

                                                     3                                                ORDER

                                                     4           1.       Pursuant to the above Stipulation of the parties hereto, Defendants Bill of Costs
                                                     5
                                                         (ECF No. 137), Affidavit in support thereof (ECF No. 138), and Motion for Attorneys’ Fees
                                                     6
                                                         (ECF No. 139) are withdrawn in exchange for the following;
                                                     7
                                                                 2. Plaintiff WOLF, as Litigation Guardian Ad Litem for C.A.R.
                                                     8

                                                     9   hereby waives any and all rights Plaintiff C.A.R. has to appeal this Court’s Order granting

                                                    10   Defendants summary judgment as to all of C.A.R.’s claims (ECF No. 136).
                                                    11
                                                                 IT IS SO ORDERED.
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                    12
                        Telecopier (702) 383-0701




                                                                        April 24, 2019
                                                    13           DATED:___________________
             9950 West Cheyenne Avenue
              A Professional Corporation

               Las Vegas, Nevada 89129
                    Law Offices of




                                                    14

                                                    15                                                                              _____
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
     (702) 384-4012




                                                    16

                                                    17   SUBMITTED BY:
                                                    18
                                                         /s/ Felicia Galati
                                                    19
                                                         FELICIA GALATI, ESQ., NV Bar 007341
                                                    20   OLSON, CANNON, GORMLEY
                                                    21   ANGULO & STOBERSKI
                                                         9950 West Cheyenne Avenue
                                                    22   Las Vegas, NV 89129
                                                         Attorneys for Defendants CLARK COUNTY,
                                                    23   SHAY RIGGS-HORN and ASHLEY DURROUGH
                                                    24

                                                    25

                                                    26

                                                    27

                                                    28


                                                                                                           3
